Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(g)(2) April 9, 2007 State Street Bank and Trust Company One Lincoln Street Boston, Massachusetts 02111 Re: Custodian Services Agreement Ladies and Gentlemen: Reference is made to the Custodian Services Agreement, dated as of January 1, 2007 (as amended to date, the Agreement), by and among State Street Bank and Trust Company, a Massachusetts trust company, and each management investment company identified as an Existing Fund on Schedule I hereto (each, a Fund and, collectively, the Funds) on behalf of each of its series, if any, identified as Existing Portfolio on Schedule I hereto (each, a Portfolio and, collectively, the Portfolios) and certain other affiliated management investment companies. In connection with a restructuring of the complex of which the Funds are a part, as of the close of business on April 13, 2007 or April 27, 2007, as indicated on Schedule I hereto (each, a Closing Date), many of the Funds and Portfolios will be reorganized as set forth on Schedule I hereto. Additionally, as indicated on Schedule I, several Funds and Portfolios have recently ceased or shall cease operations following fund combinations (or otherwise) on the date indicated on Schedule I hereto (each, a Termination Date). On each applicable Closing Date, (i) each management company identified as a Successor Fund shall become a Fund party to the Agreement on behalf of each of its series identified on Schedule I as a Successor Portfolio and shall assume all of the rights and obligations under the Agreement of the corresponding Existing Fund with respect to each applicable Existing Portfolio (or, if such Existing Fund has no Existing Portfolios, with respect to the Existing Fund itself), (ii) each such Successor Portfolio shall be deemed a Portfolio within the meaning of the Agreement, and (iii) the corresponding Existing Portfolio shall cease be deemed to be a Portfolio under the Agreement. As of each applicable Termination Date, each Existing Portfolio indicated on Schedule I hereto as terminating operations shall cease to be deemed a Portfolio under the Agreement. As of the date on which an Existing Fund has no further rights or obligations under the Agreement, by virtue of (i) all of the rights and obligations of its Existing Portfolios (or, if such Existing Fund has no Existing Portfolios, the Existing Fund itself) having been assumed by one or more Successor Funds and/or (ii) its Existing Portfolios (or, if such Existing Fund has no Existing Portfolios, the Existing Fund itself) having ceased operations in connection with a fund combination, such Existing Fund shall cease to be a party to the Agreement and shall have no rights or obligations thereunder. Additionally, attached as Exhibit A hereto is a replacement of Exhibit A to the Agreement, effective as of the close of business on April 27, 2007. Except to the extent expressly set forth herein, this letter shall not be deemed to otherwise amend or modify any term of the Agreement. Please sign below to evidence your consent and agreement to the above. EACH MANAGEMENT INVESTMENT COMPANY IDENTIFIED ON SCHEDULE I HERETO AS A EXISTING FUND OR A SUCCESSOR FUND By: Name: Title: Consented and Agreed to: STATE STREET BANK AND TRUST COMPANY By: Name: Joseph L. Hooley Title: Executive Vice President Schedule I FUNDS AND PORTFOLIOS INVOLVED IN RESTRUCTURINGS OR FUND COMBINATIONS Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Adjustable n/a Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Rate Income Fund (f/k/a SB Trust Adjustable Rate Income Fund Adjustable Rate Income Fund) Legg Mason Partners Aggressive n/a Restructuring Legg Mason Partners Equity Legg Mason Partners 4/13/07 Growth Fund, Inc. (f/k/a Smith Trust Aggressive Growth Fund Barney Aggressive Growth Fund Inc.) Legg Mason Partners Lifestyle Legg Mason Partners Lifestyle Restructuring Legg Mason Partners Equity Legg Mason Partners Lifestyle 4/13/07 Series, Inc. (f/k/a Smith Barney Allocation 50% (f/k/a Balanced Trust Allocation 50% Allocation Series Inc.) Portfolio) Legg Mason Partners Lifestyle Restructuring Legg Mason Partners Equity Legg Mason Partners Lifestyle 4/13/07 Allocation 30% (f/k/a Trust Allocation 30% Conservative Portfolio) Legg Mason Partners Lifestyle Restructuring Legg Mason Partners Equity Legg Mason Partners Lifestyle 4/13/07 Allocation 70% (f/k/a Growth Trust Allocation 70% Portfolio) Legg Mason Partners Lifestyle Restructuring Legg Mason Partners Equity Legg Mason Partners Lifestyle 4/13/07 Allocation 85% (f/k/a High Trust Allocation 85% Growth Portfolio) Legg Mason Partners Lifestyle Restructuring Legg Mason Partners Equity Legg Mason Partners Lifestyle 4/13/07 Allocation 100% Trust Allocation 100% Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Lifestyle Restructuring Legg Mason Partners Equity Legg Mason Partners Lifestyle 4/13/07 Income Fund (f/k/a Income Trust Income Fund Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Lifestyle Allocation 50% (f/k/a Equity Trust Lifestyle Allocation 50% Select Balanced Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Lifestyle Allocation 70% (f/k/a Equity Trust Lifestyle Allocation 70% Select Growth Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Lifestyle Allocation 85% (f/k/a Equity Trust Lifestyle Allocation 85% Select High Growth Portfolio) Legg Mason Partners n/a Restructuring Legg Mason Partners Equity Legg Mason Partners 4/13/07 Appreciation Fund, Inc. (f/k/a Trust Appreciation Fund Smith Barney Appreciation Fund Inc.) Legg Mason Partners Arizona n/a Combination n/a n/a 2/2/07 Municipals Fund, Inc. (f/k/a Smith Barney Arizona (acquired by Legg Municipals Fund Inc.) Mason Partners Managed Municipals Fund) Legg Mason Partners California n/a Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Municipals Fund, Inc. (f/k/a Trust California Municipals Fund Smith Barney California Municipals Fund Inc.) Legg Mason Partners Equity Legg Mason Partners Social Restructuring Legg Mason Partners Equity Legg Mason Partners Social 4/13/07 Funds (f/k/a Smith Barney Equity Awareness Fund (f/k/a Smith Trust Awareness Fund Funds) Barney Social Awareness Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners n/a Restructuring Legg Mason Partners Equity Legg Mason Partners 4/13/07 Fundamental Value Fund, Inc. Trust Fundamental Value Fund (f/k/a Smith Barney Fundamental Value Fund Inc.) Legg Mason Partners Funds, Inc. Legg Mason Partners Large Cap Combination n/a n/a 3/2/07 (f/k/a Smith Barney Funds, Inc.) Value Fund (f/k/a Smith Barney Large Cap Value Fund) (acquired by Legg Mason Partners Investors Value Fund) Legg Mason Partners U.S. Combination n/a n/a 2/2/07 Government Securities Fund (f/k/a Smith Barney U.S. Government (acquired by Legg Securities Fund) Mason Partners Government Securities Fund) Legg Mason Partners Short-Term Restructuring Legg Mason Partners Income Legg Mason Partners Short- 4/13/07 Investment Grade Bond Fund Trust Term Investment Grade Bond (f/k/a Smith Barney Short-Term Fund Investment Grade Bond Fund) Legg Mason Partners Income Legg Mason Partners Convertible Restructuring Legg Mason Partners Equity Legg Mason Partners 4/13/07 Funds (f/k/a Smith Barney Fund (f/k/a SB Convertible Fund) Trust Convertible Fund Income Funds) Legg Mason Partners Diversified Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Strategic Income Fund (f/k/a Trust Diversified Strategic Income Smith Barney Diversified Fund Strategic Income Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Exchange Combination n/a n/a 3/16/07 Reserve Fund (f/k/a Smith Barney Exchange Reserve Fund) (acquired by Smith Barney Money Funds Cash Portfolio) Legg Mason Partners High Restructuring Legg Mason Partners Income Legg Mason Partners High 4/13/07 Income Fund (f/k/a Smith Barney Trust Income Fund High Income Fund) Legg Mason Partners Municipal Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 High Income Fund (f/k/a Smith Trust Municipal High Income Fund Barney Municipal High Income Fund) Legg Mason Partners Capital and Restructuring Legg Mason Partners Equity Legg Mason Partners Capital 4/13/07 Income Fund (f/k/a SB Capital Trust and Income Fund and Income Fund) Legg Mason Partners Core Bond Restructuring Legg Mason Partners Income Legg Mason Partners Core 4/13/07 Fund (f/k/a Smith Barney Total Trust Bond Fund Return Bond Fund) Smith Barney Institutional Cash Cash Portfolio Restructuring Legg Mason Partners Western Asset Institutional 4/13/07 Management Fund Inc. Institutional Trust Money Market Fund Government Portfolio Restructuring Legg Mason Partners Western Asset Institutional 4/13/07 Institutional Trust Government Money Market Fund Municipal Portfolio Restructuring Legg Mason Partners Western Asset Institutional 4/13/07 Institutional Trust Municipal Money Market Fund Legg Mason Partners Investment Legg Mason Partners Investment Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Funds, Inc. (f/k/a Smith Barney Grade Bond Fund (f/k/a Smith Trust Investment Grade Bond Fund Investment Funds Inc.) Barney Investment Grade Bond Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Multiple Combination n/a n/a 2/2/07 Discipline Funds Large Cap Growth and Value (f/k/a Smith (acquired by Legg Barney Multiple Discipline Mason Partners Funds  Large Cap Growth and Multiple Value Fund) Discipline Funds All Cap Growth and Value) Legg Mason Partners Multiple Restructuring Legg Mason Partners Equity Legg Mason Partners All Cap 4/13/07 Discipline Funds All Cap Growth Trust Fund and Value (f/k/a Smith Barney Multiple Discipline Funds  All Cap Growth and Value Fund) Legg Mason Partners Multiple Combination n/a n/a 2/2/07 Discipline Funds Global All Cap Growth and Value (f/k/a Smith (acquired by Legg Barney Multiple Discipline Mason Partners Funds  Global All Cap Growth Multiple and Value Fund) Discipline Funds All Cap Growth and Value) Legg Mason Partners Multiple Combination n/a n/a 2/2/07 Discipline Funds All Cap and International (f/k / a Smith Barney (acquired by Legg Multiple Discipline Funds  All Mason Partners Cap and International Fund) Multiple Discipline Funds All Cap Growth and Value) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Government Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Securities Fund (f/k/a Smith Trust Government Securities Fund Barney Government Securities Fund) Legg Mason Partners Small Cap Combination n/a n/a 3/2/07 Growth Fund (f/k/a Smith Barney Small Cap Growth Fund) (acquired by Legg Mason Partners Small Cap Growth Fund) Legg Mason Partners Small Cap Restructuring Legg Mason Partners Legg Mason Partners Small 4/13/07 Value Fund (f/k/a Smith Barney Equity Trust Cap Value Fund Small Cap Value Fund) Legg Mason Partners Investment Legg Mason Partners Dividend Restructuring Legg Mason Partners Legg Mason Partners Dividend 4/13/07 Series (f/k/a Smith Barney Strategy Fund (f/k/a Smith Barney Equity Trust Strategy Fund Investment Series) Dividend Strategy Fund) Legg Mason Partners Growth and Combination n/a n/a 2/2/07 Income Fund (f/k/a SB Growth and Income Fund) (acquired by Legg Mason Partners Multiple Discipline Funds All Cap Growth and Value) Legg Mason Partners Premier Combination n/a n/a 4/27/07 Selections All Cap Growth Portfolio (f/k/a Smith Barney (acquired by Legg Premier Selections All Cap Mason Partners Growth Portfolio) Variable Aggressive Growth Portfolio) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Variable Combination n/a n/a 4/27/07 Growth and Income Portfolio (f/k/a Smith Barney Growth and (acquired by Legg Income Portfolio) Mason Partners Variable Appreciation Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Government Portfolio (f/k/a SB Income Trust Government Portfolio Government Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Dividend Strategy Portfolio (f/k/a Equity Trust Dividend Strategy Portfolio Smith Barney Dividend Strategy Portfolio) Legg Mason Partners Investment Legg Mason Partners Intermediate Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Trust (f/k/a Smith Barney Maturity California Municipals Trust Intermediate Maturity Investment Trust) Fund (f/k/a Smith Barney California Municipals Fund Intermediate Maturity California Municipals Fund) Legg Mason Partners Intermediate Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Maturity New York Municipals Trust Intermediate Maturity New Fund (f/k/a Smith Barney York Municipals Fund Intermediate Maturity New York Municipals Fund) Legg Mason Partners Large Cap Restructuring Legg Mason Partners Equity Legg Mason Partners Large 4/13/07 Growth Fund (f/k/a Smith Barney Trust Cap Growth Fund Large Capitalization Growth Fund) Legg Mason Partners S&P 500 Restructuring Legg Mason Partners Equity Legg Mason Partners S&P 500 4/13/07 Index Fund (f/k/a Smith Barney Trust Index Fund S&P 500 Index Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Mid Cap Restructuring Legg Mason Partners Equity Legg Mason Partners Mid Cap 4/13/07 Core Fund (f/k/a Smith Barney Trust Core Fund Mid Cap Core Fund) Legg Mason Partners Classic Restructuring Legg Mason Partners Equity Legg Mason Partners Classic 4/13/07 Values Fund (f/k/a Smith Barney Trust Values Fund Classic Values Fund) Legg Mason Partners Core Plus n/a Restructuring Legg Mason Partners Income Legg Mason Partners Core Plus 4/13/07 Bond Fund, Inc. (f/k/a Smith Trust Bond Fund Barney Core Plus Bond Fund Inc.) Legg Mason Partners Managed n/a Restructuring Legg Mason Partners Income Legg Mason Partners Managed 4/13/07 Municipals Fund, Inc. (f/k/a Trust Municipals Fund Smith Barney Managed Municipals Fund Inc.) Legg Mason Partners n/a Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Massachusetts Municipals Fund Trust Massachusetts Municipals (f/k/a Smith Barney Fund Massachusetts Municipals Fund) Smith Barney Money Funds, Inc. Cash Portfolio Restructuring Legg Mason Partners Money Western Asset Money Market 4/13/07 Market Trust Fund Government Portfolio Restructuring Legg Mason Partners Money Western Asset Government 4/13/07 Market Trust Money Market Fund Legg Mason Partners Variable Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Portfolios IV (f/k/a Smith Barney Multiple Discipline PortfolioAll Equity Trust Multiple Discipline Portfolio Multiple Discipline Trust) Cap Growth and Value (f/k/a All Cap Growth and Value Multiple Discipline Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Multiple Discipline Portfolio Equity Trust Multiple Discipline Portfolio Large Cap Growth and Value Large Cap Growth and Value (f/k/a Multiple Discipline Portfolio) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Multiple Discipline Portfolio Equity Trust Multiple Discipline Portfolio Global All Cap Growth and Value Global All Cap Growth and (f/k/a Multiple Discipline Value Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Multiple Discipline Portfolio Equity Trust Capital and Income Portfolio Balanced All Cap Growth and Value (f/k/a Multiple Discipline Portfolio) Smith Barney Municipal Money n/a Restructuring Legg Mason Partners Money Western Asset Municipal 4/13/07 Market Fund, Inc. Market Trust Money Market Fund Legg Mason Partners Municipal California Money Market Restructuring Legg Mason Partners Money Western Asset California 4/13/07 Funds (f/k/a Smith Barney Muni Portfolio Market Trust Municipal Money Market Fund Funds) Legg Mason Partners Florida Combination n/a n/a 2/2/07 Municipals Fund (f/k/a Florida Portfolio) (acquired by Legg Mason Partners Managed Municipals Fund) Legg Mason Partners Georgia Combination n/a n/a 2/2/07 Municipals Fund (f/k/a Georgia Portfolio) (acquired by Legg Mason Partners Managed Municipals Fund) Legg Mason Partners Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Intermediate-Term Municipals Trust Intermediate-Term Municipals Fund (f/k/a Limited Term Fund Portfolio) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners National Combination n/a n/a 2/2/07 Municipals Fund (f/k/a National Portfolio) (acquired by Legg Mason Partners Managed Municipals Fund) Massachusetts Money Market Restructuring Legg Mason Partners Money Western Asset Massachusetts 4/13/07 Portfolio Market Trust Municipal Money Market Fund New York Money Market Restructuring Legg Mason Partners Money Western Asset New York 4/13/07 Portfolio Market Trust Municipal Money Market Fund Legg Mason Partners New York Restructuring Legg Mason Partners Income Legg Mason Partners New 4/13/07 Municipals Fund (f/k/a New York Trust York Municipals Fund Portfolio) Legg Mason Partners Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Pennsylvania Municipals Fund Trust Pennsylvania Municipals Fund (f/k/a Pennsylvania Portfolio) Legg Mason Partners New n/a Restructuring Legg Mason Partners Income Legg Mason Partners New 4/13/07 Jersey Municipals Fund, Inc. Trust Jersey Municipals Fund (f/k/a Smith Barney New Jersey Municipals Fund Inc.) Legg Mason Partners Oregon n/a Restructuring Legg Mason Partners Income Legg Mason Partners Oregon 4/13/07 Municipals Fund (f/k/a Smith Trust Municipals Fund Barney Oregon Municipals Fund) Legg Mason Partners Sector Legg Mason Partners Financial Restructuring Legg Mason Partners Equity Legg Mason Partners Financial 4/13/07 Series, Inc. (f/k/a Smith Barney Services Fund (f/k/a Smith Barney Trust Services Fund Sector Series Inc.) Financial Services Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Technology Combination n/a n/a 2/2/07 Fund (f/k/a Smith Barney Technology Fund) (acquired by Legg Mason Partners Large Cap Growth Fund) Legg Mason Partners Small Cap n/a Restructuring Legg Mason Partners Equity Legg Mason Partners Small 4/13/07 Core Fund, Inc. (f/k/a Smith Trust Cap Core Fund Barney Small Cap Core Fund, Inc.) Legg Mason Partners World Legg Mason Partners Inflation Restructuring Legg Mason Partners Income Legg Mason Partners Inflation 4/13/07 Funds, Inc. (f/k/a Smith Barney Management Fund (f/k/a Smith Trust Management Fund World Funds) Barney Inflation Management Fund) Legg Mason Partners International Restructuring Legg Mason Partners Equity Legg Mason Partners 4/13/07 All Cap Opportunity Fund (f/k/a Trust International All Cap International All Cap Growth Opportunity Fund Portfolio) Legg Mason Partners Variable Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Portfolios II (f/k/a Greenwich Appreciation Portfolio (f/k/a Equity Trust Appreciation Portfolio Street Series Fund) Appreciation Portfolio) Legg Mason Partners Variable Combination n/a n/a 4/27/07 Capital and Income Portfolio (f/k/a Capital and Income (acquired by Legg Portfolio) Mason Partners Variable Multiple Discipline Portfolio Balanced All Cap Growth and Value) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Diversified Strategic Income Income Trust Diversified Strategic Income Portfolio (f/k/a Diversified Portfolio Strategic Income Portfolio) Legg Mason Partners Variable Combination n/a n/a 4/27/07 Aggressive Growth Portfolio (f/k/a Salomon Brothers Variable (acquired by Legg Aggressive Growth Fund) Mason Partners Variable Aggressive Growth Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Equity Index Portfolio (f/k/a Equity Trust Equity Index Portfolio Equity Index Portfolio) Legg Mason Partners Variable Combination n/a n/a 4/27/07 Growth and Income Portfolio (f/k/a Salomon Brothers Variable (acquired by Legg Growth & Income Fund) Mason Partners Variable Appreciation Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Fundamental Value Portfolio Equity Trust Fundamental Value Portfolio (f/k/a Fundamental Value Portfolio) Legg Mason Partners Variable Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Portfolios III, Inc. (f/k/a Aggressive Growth Portfolio Equity Trust Aggressive Growth Portfolio Travelers Series Fund Inc. ) (f/k/a Smith Barney Aggressive Growth Portfolio) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 High Income Portfolio (f/k/a Smith Income Trust High Income Portfolio Barney High Income Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 International All Cap Growth Equity Trust International All Cap Portfolio (f/k/a Smith Barney Opportunity Portfolio International All Cap Growth Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Large Cap Growth Portfolio (f/k/a Equity Trust Large Cap Growth Portfolio Smith Barney Large Capitalization Growth Portfolio) Legg Mason Partners Variable Combination n/a n/a 4/27/07 Large Cap Value Portfolio (f/k/a Smith Barney Large Cap Value (acquired by Legg Portfolio) Mason Partners Variable Investors Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Mid Cap Core Portfolio (f/k/a Equity Trust Mid Cap Core Portfolio Smith Barney Mid Cap Core Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Money Market Portfolio (f/k/a Income Trust Money Market Portfolio Smith Barney Money Market Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Social Awareness Stock Portfolio Equity Trust Social Awareness Portfolio (f/k/a Social Awareness Stock Portfolio) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Adjustable Rate Income Portfolio Income Trust Adjustable Rate Income (f/k/a SB Adjustable Rate Income Portfolio Portfolio) Legg Mason Partners Equity n/a Restructuring Legg Mason Partners Equity Legg Mason Partners Equity 4/13/07 Fund, Inc. (f/k/a The Salomon Trust Fund Brothers Fund Inc) Legg Mason Partners Investors n/a Restructuring Legg Mason Partners Equity Legg Mason Partners Investors 4/13/07 Value Fund, Inc. (f/k/a Salomon Trust Value Fund Brothers Investors Value Fund Inc) Legg Mason Partners Capital n/a Restructuring Legg Mason Partners Equity Legg Mason Partners Capital 4/13/07 Fund, Inc. (f/k/a Salomon Trust Fund Brothers Capital Fund Inc) Legg Mason Partners Series Legg Mason Partners Balanced Combination n/a n/a 3/16/07 Funds, Inc. (f/k/a Salomon Fund (f/k/a Salomon Brothers Brothers Series Funds Inc.) Balanced Fund) (acquired by Legg Mason Partners Capital and Income Fund) Legg Mason Partners Global High Restructuring Legg Mason Partners Income Legg Mason Partners Global 4/13/07 Yield Bond Fund (f/k/a Salomon Trust High Yield Bond Fund Brothers High Yield Bond Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners New Combination n/a n/a 3/2/07 York Municipal Money Market Fund (f/k/a Salomon Brothers (acquired by NY Municipal Money Mkt Legg Mason Fund) Partners Municipal Funds - New York Money Market Portfolio) Legg Mason Partners Small Cap Restructuring Legg Mason Partners Equity Legg Mason Partners Small 4/13/07 Growth Fund I (f/k/a Salomon Trust Cap Growth Fund Brothers Small Cap Growth Fund) Legg Mason Partners Strategic Combination n/a n/a 3/2/07 Bond Fund (f/k/a Salomon Brothers Strategic Bond Fund) (acquired by Legg Mason Partners Diversified Strategic Income Fund) Legg Mason Partners Restructuring Legg Mason Partners Income Legg Mason Partners 4/13/07 Short/Intermediate U.S. Trust Short/Intermediate U.S. Government Fund (f/k/a Salomon Government Fund Brothers Short/Intermediate US Government Fund) Western Asset Funds II, Inc. Western Asset Global High Yield Restructuring Legg Mason Partners Income Western Asset Global High 4/13/07 (f/k/a Salomon Brothers Bond Portfolio (f/k/a Salomon Trust Yield Bond Portfolio Institutional Series Funds Inc.) Brothers Institutional High Yield Bond Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Western Asset Emerging Market Restructuring Legg Mason Partners Income Western Asset Emerging 4/13/07 Debt Portfolio (f/k/a Salomon Trust Markets Debt Portfolio Brothers Institutional Emerging Markets Debt Fund) Legg Mason Partners Variable Legg Mason Partners Variable All Combination n/a n/a 4/27/07 Portfolios I, Inc. (f/k/a Salomon Cap Portfolio (f/k/a Salomon Brothers Variable Series Funds Brothers Variable All Cap Fund) (acquired by Legg Inc.) Mason Partners Variable Fundamental Value Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Global High Yield Bond Portfolio Income Trust Global High Yield Bond (f/k/a Salomon Brothers Variable Portfolio High Yield Bond Fund) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Investors Portfolio (f/k/a Salomon Equity Trust Investors Portfolio Brothers Variable Investors Fund) Legg Mason Partners Variable Combination n/a n/a 4/27/07 Large Cap Growth Portfolio (f/k/a Salomon Brothers Variable Large (acquired by Legg Cap Growth Fund) Mason Partners Variable Large Cap Growth Portfolio) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Small Cap Growth Portfolio (f/k/a Equity Trust Small Cap Growth Portfolio Salomon Brothers Variable Small Cap Growth Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Variable Restructuring Legg Mason Partners Variable Legg Mason Partners Variable 4/27/07 Strategic Bond Portfolio (f/k/a Income Trust Strategic Bond Portfolio Salomon Brothers Variable Strategic Bond Fund) Legg Mason Partners Variable Combination n/a n/a 4/27/07 Total Return Portfolio (f/k/a Salomon Brothers Variable Total (acquired by Legg Return Fund) Mason Partners Variable Multiple Discipline Portfolio Balanced All Cap Growth and Value) Liquid Reserves Portfolio n/a Restructuring Master Portfolio Trust Liquid Reserves Portfolio 4/13/07 Tax Free Reserves Portfolio n/a Restructuring Master Portfolio Trust Tax Free Reserves Portfolio 4/13/07 U.S. Treasury Reserves Portfolio n/a Restructuring Master Portfolio Trust U.S. Treasury Reserves 4/13/07 Portfolio CitiFunds Trust I Legg Mason Partners Emerging Restructuring Legg Mason Partners Equity Legg Mason Partners 4/13/07 Markets Equity Fund (f/k/a Smith Trust Emerging Markets Equity Barney Emerging Markets Equity Fund Fund) Legg Mason Partners Trust II Legg Mason Partners Capital Not Restructuring n/a n/a n/a (f/k/a Smith Barney Trust II) Preservation Fund (f/k/a Smith Barney Capital Preservation Fund) Legg Mason Partners Capital Not Restructuring n/a n/a n/a Preservation Fund II (f/k/a Smith Barney Capital Preservation Fund II) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners Diversified Restructuring Legg Mason Partners Equity Legg Mason Partners 4/13/07 Large Cap Growth Fund (f/k/a Trust Diversified Large Cap Growth Smith Barney Diversified Large Fund Cap Growth Fund) Legg Mason Partners Global Restructuring Legg Mason Partners Equity Legg Mason Partners Global 4/13/07 Equity Fund (f/k/a Smith Barney Trust Equity Fund International Large Cap Fund) Legg Mason Partners Small Cap Combination n/a n/a 3/2/07 Growth Opportunities Fund (f/k/a Smith Barney Small Cap Growth (acquired by Legg Opportunities Fund) Mason Partners Small Cap Growth Fund) Legg Mason Partners Short Restructuring Legg Mason Partners Income Legg Mason Partners Short 4/13/07 Duration Municipal Income Fund Trust Duration Municipal Income (f/k/a Smith Barney Short Fund Duration Municipal Income Fund) CitiFunds Trust III Citi Cash Reserves Restructuring Legg Mason Partners Money Citi Cash Reserves 4/13/07 Market Trust Citi U.S. Treasury Reserves Restructuring Legg Mason Partners Money Citi U.S. Treasury Reserves 4/13/07 Market Trust Citi California Tax Free Reserves Restructuring Legg Mason Partners Money Citi California Tax Free 4/13/07 Market Trust Reserves Citi Connecticut Tax Free Restructuring Legg Mason Partners Money Citi Connecticut Tax Free 4/13/07 Reserves Market Trust Reserves Citi New York Tax Free Reserves Restructuring Legg Mason Partners Money Citi New York Tax Free 4/13/07 Market Trust Reserves Citi Tax Free Reserves Restructuring Legg Mason Partners Money Citi Tax Free Reserves 4/13/07 Market Trust Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) CitiFunds Institutional Trust Citi Institutional Liquid Reserves Restructuring Legg Mason Partners Citi Institutional Liquid 4/13/07 Institutional Trust Reserves Citi Institutional Cash Reserves Restructuring Legg Mason Partners Citi Institutional Cash Reserves 4/13/07 Institutional Trust Citi Institutional U.S. Treasury Restructuring Legg Mason Partners Citi Institutional U.S. Treasury 4/13/07 Reserves Institutional Trust Reserves Citi Institutional Tax Free Restructuring Legg Mason Partners Citi Institutional Tax Free 4/13/07 Reserves Institutional Trust Reserves Citi Institutional Enhanced Restructuring Legg Mason Partners Citi Institutional Enhanced 4/13/07 Income Fund Institutional Trust Income Fund SMASh Series M Fund Restructuring Legg Mason Partners SMASh Series M Fund 4/13/07 Institutional Trust SMASh Series C Fund Restructuring Legg Mason Partners SMASh Series C Fund 4/13/07 Institutional Trust SMASh Series EC Fund Restructuring Legg Mason Partners SMASh Series EC Fund 4/13/07 Institutional Trust CitiFunds Premium Trust Citi Premium Liquid Reserves Restructuring Legg Mason Partners Premium Citi Premium Liquid Reserves 4/13/07 Money Market Trust Citi Premium U.S. Treasury Restructuring Legg Mason Partners Premium Citi Premium U.S. Treasury 4/13/07 Reserves Money Market Trust Reserves Legg Mason Partners Funds Legg Mason Partners National Combination n/a n/a 3/2/07 Trust (f/k/a Salomon Funds Tax Free Bond Fund (f/k/a Trust) Salomon Brothers National Tax (acquired by Legg Free Bond Fund) Mason Partners Managed Municipals Fund) Restructuring, Fund Closing Date or Combination Termination or Other Date Cessation of Existing Fund Existing Portfolio Operations Successor Fund Successor Portfolio (as applicable) Legg Mason Partners California Combination n/a n/a 3/2/07 Tax Free Bond Fund (f/k/a Salomon Brothers California Tax (acquired by Legg Free Bond Fund) Mason Partners California Municipals Fund) Legg Mason Partners New York Combination n/a n/a 3/2/07 Tax Free Bond Fund (f/k/a Salomon Brothers New York Tax (acquired by Legg Free Bond Fund) Mason Partners New York Municipals Fund) Institutional Portfolio Institutional Enhanced Portfolio Restructuring Master Portfolio Trust Institutional Enhanced 4/13/07 Portfolio Prime Cash Reserves Portfolio Restructuring Master Portfolio Trust Prime Cash Reserves Portfolio 4/13/07 SMASh Series M Portfolio Restructuring Master Portfolio Trust SMASh Series M Portfolio 4/13/07 SMASh Series C Portfolio Restructuring Master Portfolio Trust SMASh Series C Portfolio 4/13/07 SMASh Series EC Portfolio Restructuring Master Portfolio Trust SMASh Series EC Portfolio 4/13/07 Legg Mason Partners Variable Legg Mason Partners Variable Combination n/a n/a 4/27/07 Portfolios V (f/k/a Variable Small Cap Growth Opportunities Annuity Portfolios) Portfolio (f/k/a Smith Barney (acquired by Legg Small Cap Growth Opportunities Mason Partners Portfolio) Variable Small Cap Growth Portfolio) -1- Exhibit A Legg Mason Partners Equity Trust Legg Mason Partners Aggressive Growth Fund Legg Mason Partners All Cap Fund Legg Mason Partners Appreciation Fund Legg Mason Partners Capital and Income Fund Legg Mason Partners Capital Fund Legg Mason Partners Classic Values Fund Legg Mason Partners Convertible Fund Legg Mason Partners Diversified Large Cap Growth Fund Legg Mason Partners Dividend Strategy Fund Legg Mason Partners Emerging Markets Equity Fund Legg Mason Partners Equity Fund Legg Mason Partners Financial Services Fund Legg Mason Partners Fundamental Value Fund Legg Mason Partners Global Equity Fund Legg Mason Partners International All Cap Opportunity Fund Legg Mason Partners Investors Value Fund Legg Mason Partners Large Cap Growth Fund Legg Mason Partners Lifestyle Allocation 100% Legg Mason Partners Lifestyle Allocation 85% Legg Mason Partners Lifestyle Allocation 70% Legg Mason Partners Lifestyle Allocation 50% Legg Mason Partners Lifestyle Allocation 30% Legg Mason Partners Lifestyle Income Fund Legg Mason Partners Mid Cap Core Fund Legg Mason Partners S&P 500 Index Fund Legg Mason Partners Small Cap Core Fund Legg Mason Partners Small Cap Growth Fund Legg Mason Partners Small Cap Value Fund Legg Mason Partners Social Awareness Fund Legg Mason Partners Income Trust Legg Mason Partners Adjustable Rate Income Fund Legg Mason Partners California Municipals Fund Legg Mason Partners Core Bond Fund Legg Mason Partners Core Plus Bond Fund Legg Mason Partners Diversified Strategic Income Fund Legg Mason Partners Global High Yield Bond Fund Legg Mason Partners Government Securities Fund Legg Mason Partners High Income Fund Legg Mason Partners Inflation Management Fund Legg Mason Partners Intermediate Maturity California Municipals Fund Legg Mason Partners Intermediate Maturity New York Municipals Fund Legg Mason Partners Intermediate-Term Municipals Fund Legg Mason Partners Investment Grade Bond Fund Legg Mason Partners Managed Municipals Fund Legg Mason Partners Massachusetts Municipals Fund Legg Mason Partners Municipal High Income Fund Legg Mason Partners New Jersey Municipals Fund Legg Mason Partners New York Municipals Fund -2- Legg Mason Partners Oregon Municipals Fund Legg Mason Partners Pennsylvania Municipals Fund Legg Mason Partners Short Duration Municipal Income Fund Legg Mason Partners Short/Intermediate U.S. Government Fund Legg Mason Partners Short-Term Investment Grade Bond Fund Western Asset Emerging Markets Debt Portfolio Western Asset Global High Yield Bond Portfolio Legg Mason Partners Variable Equity Trust Legg Mason Partners Variable Aggressive Growth Portfolio Legg Mason Partners Variable Appreciation Portfolio Legg Mason Partners Variable Capital and Income Portfolio Legg Mason Partners Variable Dividend Strategy Portfolio Legg Mason Partners Variable Equity Index Portfolio Legg Mason Partners Variable Fundamental Value Portfolio Legg Mason Partners Variable International All Cap Opportunity Portfolio Legg Mason Partners Variable Investors Portfolio Legg Mason Partners Variable Large Cap Growth Portfolio Legg Mason Partners Variable Lifestyle Allocation 50% Legg Mason Partners Variable Lifestyle Allocation 70% Legg Mason Partners Variable Lifestyle Allocation 85% Legg Mason Partners Variable Mid Cap Core Portfolio Legg Mason Partners Variable Multiple Discipline PortfolioAll Cap Growth and Value Legg Mason Partners Variable Multiple Discipline PortfolioGlobal All Cap Growth and Value Legg Mason Partners Variable Multiple Discipline PortfolioLarge Cap Growth and Value Legg Mason Partners Variable Small Cap Growth Portfolio Legg Mason Partners Variable Social Awareness Portfolio Legg Mason Partners Variable Income Trust Legg Mason Partners Variable Adjustable Rate Income Portfolio Legg Mason Partners Variable Diversified Strategic Income Portfolio Legg Mason Partners Variable Global High Yield Bond Portfolio Legg Mason Partners Variable Government Portfolio Legg Mason Partners Variable High Income Portfolio Legg Mason Partners Variable Money Market Portfolio Legg Mason Partners Variable Strategic Bond Portfolio -3- Legg Mason Partners Money Market Trust Citi California Tax Free Reserves Citi Cash Reserves Citi Connecticut Tax Free Reserves Citi New York Tax Free Reserves Citi Tax Free Reserves Citi U.S. Treasury Reserves Western Asset California Municipal Money Market Fund Western Asset Government Money Market Fund Western Asset Massachusetts Municipal Money Market Fund Western Asset Money Market Fund Western Asset Municipal Money Market Fund Western Asset New York Municipal Money Market Fund Legg Mason Partners Institutional Trust Citi Institutional Cash Reserves Citi Institutional Enhanced Income Fund Citi Institutional Liquid Reserves Citi Institutional Tax Free Reserves Citi Institutional U.S. Treasury Reserves SMASh Series C Fund SMASh Series EC Fund SMASh Series M Fund Western Asset Institutional Government Money Market Fund Western Asset Institutional Money Market Fund Western Asset Institutional Municipal Money Market Fund Legg Mason Partners Premium Money Market Trust Citi Premium Liquid Reserves Citi Premium U.S. Treasury Reserves Master Portfolio Trust Liquid Reserves Portfolio U.S. Treasury Reserves Portfolio Tax Free Reserves Portfolio Prime Cash Reserves Portfolio Institutional Enhanced Portfolio SMASh Series M Portfolio SMASh Series C Portfolio SMASh Series EC Portfolio Legg Mason Partners Trust II Legg Mason Partners Capital Preservation Fund Legg Mason Partners Capital Preservation Fund II Western Asset Intermediate Muni Fund Inc. Western Asset High Income Opportunity Fund Inc. Western Asset Managed High Income Fund Inc. Western Asset Managed Municipals Portfolio Inc. Western Asset Municipal High Income Fund Inc. LMP Real Estate Income Fund Inc. LMP Corporate Loan Fund Inc. Western Asset Zenix Income Fund Inc. Barrett Opportunity Fund, Inc. -4- Western Asset Emerging Markets Debt Fund Inc. Western Asset Emerging Markets Income Fund Inc. Western Asset Emerging Markets Income Fund II Inc. Western Asset Emerging Markets Floating Rate Fund Inc. LMP Capital & Income Fund Inc. Western Asset Global Partners Income Fund Inc. Western Asset Global High Income Fund Inc. Western Asset High Income Fund Inc. Western Asset High Income Fund II Inc. Western Asset Inflation Management Fund Inc. Western Asset Worldwide Income Fund Inc. Western Asset 2008 Worldwide Dollar Government Term Trust Inc. Western Asset Municipal Partners Fund Inc. Western Asset Municipal Partners Fund II Inc. Western Asset Variable Rate Strategic Fund Inc.
